RESOLUCIÓN
El 3 de diciembre de 2007 falleció el Hon. Jaime B. Fus-ter Berlingeri, Juez Asociado de este Tribunal.
El Juez Asociado Señor Fuster Berlingeri nació en Gua-yama el 12 de enero de 1941, hijo del Dr. Jaime Fuster y la Leda. María Luisa Berlingeri. Cultivó una prolífera vida académica con altos honores en universidades de Puerto Rico y Estados Unidos, iniciada con un bachillerato en ar-tes magna cum laude de la Universidad de Notre Dame. Tres años más tarde, en 1965, recibe su grado Juris Doctor de la Escuela de Derecho de la Universidad de Puerto Rico, también con altos honores. En 1966 recibe un grado de maestría en derecho de la Universidad de Columbia y, pos-teriormente, realiza estudios doctorales en derecho en la Universidad de Harvard, además de estudios posgradua-dos en Sociología del Derecho en la Universidad de Denver y en Filosofía del Derecho en el Williams College of Massachussets. Su trayectoria académica culmina con el recibimiento en 1985 de un Doctorado en Derecho Honoris Causa de la Universidad Temple en Filadelfia.
Su vida profesional estuvo dedicada a la academia y al servicio público. Durante el periodo de 1966 a 1984 se des-empeñó como Catedrático en la Escuela de Derecho de la Universidad de Puerto Rico. Durante esos años ocupó diversos cargos, como Decano de Estudiantes de la Universi-dad de Puerto Rico (1969-1970), Vicepresidente del Cole-gio de Abogados de Puerto Rico (1972-1973), Decano de la Facultad de Derecho de la Universidad de Puerto Rico (1974-1978), Subsecretario Auxiliar de Justicia de Estados Unidos (1979-1980) y Presidente de la Universidad Cató-*663lica de Puerto Rico (1981-1984), entre otros. En 1984 fue electo Comisionado Residente de Puerto Rico en Washington, cargo que ocupó hasta 1992. Durante su incumbencia como Comisionado Residente, presidió el Caucus Hispano del Congreso de Estados Unidos.
En 1992 fue nombrado por el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, como Juez Asociado del Tribunal Supremo, cargo que ocupó hasta su falleci-miento el pasado 3 de diciembre. Con su súbito deceso, el país ha perdido un férreo y valiente defensor del ordena-miento constitucional bajo el Estado Libre Asociado de Puerto Rico y de los derechos civiles y humanos de nuestro Pueblo. Además, ha perdido un servidor público ejemplar.
Durante toda su vida, el Juez Asociado Señor Fuster Berlingeri prestó valiosos y generosos servicios al país con un profundo compromiso con las causas de la justicia y el bienestar de los trabajadores y de los grupos marginados. Sus opiniones hicieron una aportación importante y alta-mente relevante al desarrollo de nuestro Derecho. Este Tribunal se siente honrado de haber tenido entre sus miembros a este jurista, que hizo honor a su toga y sirvió a Puerto Rico incansablemente y con profunda dedicación. Extrañaremos su laboriosidad, su indomable espíritu, sus apasionadas defensas de sus posiciones, así como su en-trega, valor y sacrificio al servicio de nuestro país.
Le expresamos nuestras más sinceras condolencias a su señora esposa, Mary Jo Zalduondo, a sus hijos, a su señora madre, la Lie. María Luisa B. Fuster, a sus hermanos, a sus nietos y a sus demás familiares por tan irreparable pérdida.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo